01/05/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0348


                                                                           FILED
IN THE MAI 1ER OF:                                                        JAN 0 5 2021
                                                                      Bowe n Greenw000
                                                                          fr,Byipre me Cou t-1
 T.G., S.G., and G.B.,                                             (511,
                                                                       1
                                                                       4tEetroJin    ta



             Youths in Need of Care.




       Counsel for the appellant mother of T.G., S.G., and G.B. filed a motion and brief
asking to be allowed to withdraw from this appeal on grounds that counsel has been unable
to find any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother was granted time
to file a response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the mother's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother personally.
       DATED this  A46(-2_ 4".-



SL J7stices
   4    /e